

Exhibit 10.17


FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND FOURTH AMENDMENT TO AMENDED
AND RESTATED FEE LETTER


THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND FOURTH AMENDMENT TO
AMENDED AND RESTATED FEE LETTER (this “Amendment”), dated as of December 13,
2017 (the “Fifth Amendment Effective Date”), is made among GenMark Diagnostics,
Inc., a Delaware corporation (the “Borrower”), the other Loan Parties party to
that certain Loan and Security Agreement (as defined below), Solar Senior
Capital Ltd., in its capacity as administrative and collateral agent (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
SUNS SPV LLC, as lender, East West Bank, as lender, and the other Lenders party
to the Loan and Security Agreement or otherwise a party thereto from time to
time (each a “Lender” and collectively, the “Lenders”).
The Borrower, the other Loan Parties, the Lenders and Agent are parties to a
Loan and Security Agreement dated as of January 12, 2015 (as amended by that
certain letter agreement dated as of September 30, 2015, that certain letter
agreement dated as of March 17, 2016, that certain First Amendment to Loan and
Security Agreement dated as of July 27, 2016, that certain Second Amendment to
Loan and Security Agreement dated as of February 27, 2017, that certain Third
Amendment to Loan and Security Agreement and Second Amendment to Fee Letter
dated as of May 31, 2017 (the “Third Amendment”), that certain Fourth Amendment
to Loan and Security Agreement and Third Amendment to Fee Letter, dated as of
June 7, 2017 (the “Fourth Amendment”), and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”). The Borrower and Agent are parties to that certain Amended
and Restated Fee Letter dated January 9, 2015 (as amended pursuant to that
certain First Amendment to Amended and Restated Fee Letter dated as of February
27, 2017, the Third Amendment, the Fourth Amendment and as further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Fee Letter”). The Borrower has requested that the Lenders agree to certain
amendments to the Loan and Security Agreement and the Fee Letter. The Lenders
have agreed to such request, subject to the terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1
Definitions; Interpretation.



(a)Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the preamble and recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Loan and Security
Agreement.


(b)Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.




SECTION 2Amendments to the Loan and Security Agreement and Fee Letter.


(a)The following definitions in the Loan and Security Agreement shall be amended
and restated as follows effective as of the Fifth Amendment Effective Date:


“Applicable Final Payment Fee Percentage” means ***%.
“Final Maturity Date” means October 12, 2019; provided that, if the Initial Term
Loan Payment Date is January 1, 2019, then March 12, 2020.


*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.







--------------------------------------------------------------------------------






“Third Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Default or Event of Default shall have occurred and is
continuing; (b) on or before ***, Agent shall have received evidence that
Borrower has achieved revenue as of *** determined in accordance with GAAP of at
least ***, measured on a trailing *** basis; and (c) as of ***, Borrower’s cash
and Cash Equivalents held in Accounts subject to an Account Control Agreement
shall be greater than or equal to the sum of (i) ***, plus (ii) the amount, if
any, of Borrower’s accounts payable under GAAP as of *** that have not been paid
after the *** day following the invoice date for such accounts payable.
“Initial Term Loan Payment Date” means August 1, 2018; provided that, if the
Third Interest Only Extension Conditions are satisfied and Borrower notifies
Agent in writing on or before *** that it wishes to extend the Initial Term Loan
Payment Date, then January 1, 2019.
(b)Section (b) of the Fee Letter shall be amended and restated as follows as
follows effective as of the Fifth Amendment Effective Date:


“(b)    Final Payment Fee: A non-refundable final payment fee in an amount equal
to the Applicable Fee Letter Final Payment Fee Percentage of the original
principal amount of each Term Loan, which fee shall be fully earned on the date
of funding of the applicable Term Loan, and which fee shall be due and payable
on the date such Term Loan is repaid in full, or if earlier, required to be
repaid in full (whether by scheduled payment, voluntary prepayment, mandatory
prepayment or otherwise), provided that if for any reason any Term Loan is
prepaid in part prior to its scheduled maturity date, Borrower shall pay on the
date of any such partial prepayment a fee equal to the Applicable Fee Letter
Final Payment Fee Percentage of the principal amount of any Term Loan so
prepaid. For the purposes of this Fee Letter, “Applicable Fee Letter Final
Payment Fee Percentage” means ***%.”
(c)References Within Loan and Security Agreement and Fee Letter. Each reference
in the Loan and Security Agreement and the Fee Letter, as applicable, to “this
Agreement” and the words “hereof,” “herein,” “hereunder,” or words of like
import, shall mean and be a reference to the Loan and Security Agreement or the
Fee Letter, as applicable, as amended by this Amendment.


SECTION 3     Conditions of Effectiveness. The effectiveness of Section 2 of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
    
(a)     Fees and Expenses. The Borrower shall have paid (i) all invoiced costs
and expenses then due in accordance with Section 5(d), and (ii) all other fees,
costs and expenses, if any, due and payable as of the Fifth Amendment Effective
Date under the Loan and Security Agreement.


(b)     This Amendment. Agent shall have received this Amendment, executed by
Agent, the Lenders and the Loan Parties.


(c)    Representations and Warranties; No Default. On the Fifth Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement and Fee Letter contemplated hereby:


(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Fifth Amendment Effective Date as though made on and as
of such date; and


(ii)There exist no Defaults or Events of Default.






*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.







--------------------------------------------------------------------------------




SECTION 4    Representations and Warranties. To induce the Lenders to enter into
this Amendment, each Loan Party hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Effect; and (c) that, other than as
updated on Exhibit A hereto, the information included in the Perfection
Certificate delivered to Agent on June 7, 2016, as updated by Exhibit A attached
to the Third Amendment, remains true and correct. For the purposes of this
Section 4, (i) each reference in Section 5 of the Loan and Security Agreement to
“this Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of
like import in such Section, shall mean and be a reference to the Loan and
Security Agreement as amended by this Amendment, and (ii) any representations
and warranties which relate solely to an earlier date shall not be deemed
confirmed and restated as of the date hereof (provided that such representations
and warranties shall be true, correct and complete as of such earlier date).


SECTION 5    Miscellaneous.


(a)    Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement,
the Fee Letter and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects. The
Lenders’ and Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. Each Loan Party hereby reaffirms
the grant of security under Section 3.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement and all Guaranteed Obligations
(as defined in the Guaranty), as applicable, including without limitation any
Term Loans funded on or after the Fifth Amendment Effective Date, as of the date
hereof.


(b)     Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Fifth Amendment Effective Date specifying
its objection thereto.


(c)     No Reliance. Each Loan Party hereby acknowledges and confirms to Agent
and the Lenders that such Loan Party is executing this Amendment on the basis of
its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.


(d)Costs and Expenses. The Borrower agrees to pay to Agent within ten (10) days
of its receipt of an invoice (or on the Fifth Amendment Effective Date to the
extent invoiced on or prior to the Fifth Amendment Effective Date), the
reasonable, documented, out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the reasonable, documented, fees and disbursements of
counsel to Agent and the Lenders party hereto, in connection with the
negotiation, preparation, execution and delivery of this Amendment and any other
documents to be delivered in connection herewith on the Fifth Amendment
Effective Date or after such date.


(e)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.


(f)Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.







--------------------------------------------------------------------------------






(g)Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
 
(h)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.


(i)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.


(j)Loan Documents. This Amendment and the documents related hereto shall
constitute Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]

















































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
BORROWER:


GENMARK DIAGNOSTICS, INC.,
as Borrower




By: /s/ Scott Mendel    
Title: Chief Financial Officer




GUARANTORS:


CLINICAL MICRO SENSORS, INC.,
as Guarantor




By: /s/ Scott Mendel    
Title: Chief Financial Officer




OSMETECH INC.,
as Guarantor




By: /s/ Scott Mendel    
Title: Chief Financial Officer




 



















































--------------------------------------------------------------------------------




AGENT AND LENDERS:


SOLAR SENIOR CAPITAL LTD.,
as Agent




By: /s/ Anthony J. Storino    
Name: Anthony J. Storino    
Title: Authorized Signatory    




SUNS SPV LLC,
as Lender




By: /s/ Anthony J. Storino    
Name: Anthony J. Storino    
Title: Authorized Signatory    




EAST WEST BANK,
as Lender




By: /s/ James Tai    
Name: James Tai    
Title: Managing Director/Life Sciences Group Head





























































--------------------------------------------------------------------------------




EXHIBIT A


Updates to Perfection Certificate


The schedule attached to the Perfection Certificate in respect of Intellectual
Property matters is amended to reflect the following updates:


***
























































































*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.





